United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Washington, DC, Employer
)
___________________________________________ )
J.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-134
Issued: May 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated October 15, 2008 which denied her claim for an
occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing a lower back or
neck condition while in the performance of duty.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 29-year-old letter carrier, filed an occupational disease
claim alleging that she developed a back and neck condition as a result of performing her work
duties which included walking, lifting and carrying. She became aware of her condition on

December 19, 2003 and realized it was caused by her work on July 9, 2007. Appellant stopped
work on July 23, 2007.
Appellant submitted a December 16, 2003 return to work certificate, prepared by
Dr. Ophnell A. Cumberbatch, a Board-certified internist, who treated appellant from
December 11 to 16, 2003 for injuries sustained in a motor vehicle accident. Dr. Cumberbatch
advised that appellant could return to work on December 17, 2003 without restrictions. Notes
from Diagnostic Imaging Associates, dated February 12 and May 8, 2007, indicated that
appellant underwent radiology testing. A February 12, 2002 referral form for a magnetic
resonance imaging (MRI) scan of the lumbar spine noted that appellant’s history of recurrent low
back pain. In a July 3, 2007 report, Dr. Vincent Okeke, a Board-certified internist, noted
appellant was treated for recurrent severe low back pain. He recommended appellant take two to
three days off intermittently once every one to three months for back pain. Dr. Okeke noted that
appellant was on medication for pain and anticipated no additional treatment. In a July 3, 2007
disability slip, he noted that appellant was disabled due to back pain from July 2 to 3, 2007 and
was released to work on July 4, 2007. Appellant submitted July 17, 2007 emergency room
discharge instructions from Dr. Cameo Cozart, Board-certified in emergency medicine, who
prescribed physical therapy for a thoracic-lumbar and shoulder strain. A July 17, 2007 return to
work slip from a nurse recommended that appellant return to work with restrictions. Two
July 18, 2007 consultation forms from Cignet Health Center referred appellant to an orthopedic
surgeon and physical therapist for treatment of chronic back pain.
In a letter dated September 7, 2007, the Office advised appellant of the factual and
medical evidence needed to establish her claim. It requested that appellant submit a physician’s
reasoned opinion addressing the relationship of her claimed back condition and specific
employment factors.
Appellant submitted an undated statement noting her work duties and her history of
working at the employing establishment for over six years. She worked as a mail handler from
May 2001 to October 2004 and worked as a letter carrier thereafter. A November 7, 2003
emergency room discharge instructions from Dr. Michael Walger, Board-certified in emergency
medicine, noted chest wall pain. In a November 7, 2003 disability slip, Dr. Walger noted was
appellant disabled until November 10, 2003 and could return to light-duty work with restrictions.
Appellant submitted December 9, 2003 emergency room discharge instruction for a motor
vehicle accident and neck pain. On December 11, 2003 Dr. Cumberbatch treated appellant in
follow up for injuries sustained in a motor vehicle accident. He diagnosed cervical sprain and
bronchitis. On October 9, 2007 Dr. Okeke noted a history of recurrent back pain since
January 2006. He advised that appellant underwent diagnostic testing, including x-rays and MRI
scans, which revealed no abnormalities. Dr. Okeke stated appellant’s back pain usually resolved
after a few days of rest but was aggravated after working prolonged hours. He noted appellant’s
history was significant for minor neck, mid-back and rib case strains following a motor vehicle
accident in December 2003. Dr. Okeke opined that appellant’s recurrent back pain was related
to the kind of job she performed which involved casing mail, loading and unloading mail and
carrying a mail satchel. He recommended appellant’s work be limited to eight hours per day,
five to six days per week, casing mail limited to only one route per day and lifting limited to 50
pounds.

2

In a decision dated November 27, 2007, the Office denied appellant’s claim, finding that
the evidence was not sufficient to establish that the events occurred as alleged.
On July 23, 2008 appellant requested reconsideration. She submitted notes from
Dr. Walger and emergency room instructions from Dr. Okeke previously of record. Emergency
room notes dated May 16, 2006 revealed treatment for upper back pain. Appellant was
diagnosed with costochondritis and prescribed Tylenol. A chest x-ray dated May 16, 2006,
revealed no abnormalities. Appellant submitted an MRI scan of the lumbar spine dated May 8,
2007 which revealed no evidence of disc herniation or central canal stenosis. A May 18, 2007
excuse slip prepared by a Cignet health care professional noted that she could return to work on
May 19, 2007.
By a decision dated October 15, 2008, the Office found that appellant performed the
work duties as alleged. It denied the claim on the grounds that the medical evidence was
insufficient to establish that her back or neck condition was causally related to her work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is not disputed that appellant’s duties as a letter carrier and mail handler included
prolonged standing and walking, bending, lifting and carrying a mailbag. However, she has not
submitted sufficient medical evidence to establish that she has a diagnosed back or cervical
condition causally related to her employment factors. On September 7, 2007 the Office advised
appellant of the medical evidence needed to establish her claim. Appellant did not submit a
rationalized medical report from a physician addressing how specific employment factors may
have caused or aggravated her claimed condition.
In a return to work certificate prepared by Dr. Cumberbatch dated December 16, 2003,
he noted treating appellant from December 11 to 16, 2003 for injuries sustained in a motor
vehicle accident. On December 11, 2003 Dr. Cumberbatch treated appellant in follow up and
diagnosed cervical sprain and bronchitis. However, his reports are insufficient to establish
appellant’s claim as the physician attributed appellant’s back condition to a motor vehicle
accident and not to her work duties. Dr. Cumberbatch addressed cervical injuries sustained in an
automobile accident which has not been established as employment related. Therefore, these
reports are insufficient to establish appellant’s claim.
Appellant submitted a July 3, 2007 report from Dr. Okeke, who treated appellant for
recurrent severe low back pain. Dr. Okeke advised that appellant was incapacitated due to back
pain from July 2 to 3, 2007. However, he did not explain how appellant’s disability was due to
her work. On October 9, 2007 Dr. Okeke noted a history of recurrent back pain since
January 2006 which was aggravated after working prolonged hours. He advised that appellant’s
history was significant for minor neck, mid-back and rib case strains following a motor vehicle
accident in December 2003. Dr. Okeke stated that appellant’s recurrent back pain was related to
her job which involved casing mail, loading and unloading mail and carrying a mail satchel. The
October 9, 2007 note contains a brief statement on causal relation without sufficient explanation
as to the conclusion resolved. Dr. Okeke failed to provide a fully rationalized opinion based on a
full review of appellant’s history or of prior diagnostic testing.3 Additionally, he failed to
address how the 2003 nonemployment automobile accident pertained to her back or neck
conditions or how her particular work duties would cause or aggravate her condition resulting in
disability in July 2007.
Appellant submitted emergency room discharge instructions for chest wall pain from
Dr. Walger dated November 7, 2003, instructions for back pain from Dr. Cozart dated July 17,
2007 and other general discharge instructions dated December 9, 2003. However these reports
are insufficient to establish her claim as the physicians do not provide any history of injury or
address how appellant’s employment activities had caused or contributed to her disability in
2007.4 The diagnostic reports, such as the x-rays and MRI scan reports, are insufficient to
3

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
4

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

establish appellant’s claim as they do not provide a physician’s opinion on the causal relationship
between her job factors and a diagnosed medical condition.
Appellant submitted May 16, 2006 and July 17, 2007 documents from nurses. She also
submitted an excuse slip from a Cignet health care professional dated May 18, 2007. However, a
nurse is not a physician as defined under the Act and there is no evidence that the document from
Cignet is from a physician.5 The medical documents not signed by a physician are not probative
and do not establish appellant’s claim.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that the condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship.7 Causal relationships must be established by rationalized
medical opinion evidence. Appellant failed to submit such evidence and the Office therefore
properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an employment-related injury in the performance of duty.

5

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007) (nurses are not physicians under the Act
and are not competent to render a medical opinion).
6

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2008 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: May 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

